DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claim
The following is a Final Office Action in response to communications filed on 3 of October 2022.
Claims 18 and 30 have been amended.
Claims 42-49 have been added.
Claims 18-49 are currently pending and are rejected as described below. 

Response to Argument/Remarks
35 USC § 101
Applicant asserts that the claimed invention is directed to a technical and computer improvement and therefore is not abstract. Examiner respectfully disagrees.  Consistent with current USPTO guidance, claims are evaluated by identifying whether they fall within the enumerated groupings of abstract ideas rather than the former case-comparison approach that relied on individual judicial cases when determining when a claim recites an abstract idea.  The instant application falls within “Certain Method of Organizing Human Activity’, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” such as assigning multiple tasks to the group of agents, a “Mental Processes”, specifically “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as defining a task agent for each task, and “Mathematical Concepts”, specifically “mathematical relationships” and “mathematical formulas and equations” such as rijs equals (a delayed start penalty of the resource agent for skill s)*(a utility contribution of the resource-skill agent using skill s for task j) – (an interruption penalty for the resource-skill agent i using skill s to work on task j) and calculating a value of resource-skill agent bidding message and calculating a relative contribution value of each associated resource-skill agent  as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. Meanwhile, receiving/ sending/transmitting/gathering data are found by the courts to be insignificant extra-solution activity, see MPEP 2106.05(g) 
Applicant asserts that a person of ordinary skill in the art will appreciate that the quick process that evaluates only some of the possible assignments teaches of a reduced usage of computation and memory resources.  Examiner respectfully disagrees. Examiner must consult the specification and determine whether the disclosed invention improves technology, and if so the claim must be evaluated to ensure the claim itself reflects the improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359.  The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification).  To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.  Further, the fact that the computer only evaluates some of the possible assignments will inevitably be quicker and require less resources by said computer in comparison to having said computer run all possible assignments.  Lastly, the applicant has not claimed the alleged improvement nor has the applicant pointed to where in the specification the alleged improvement is found.
Applicant asserts that executing the method in real-time without testing all possible combinations of tasks assignments, executing the solution in a pseudo polynomial time, simplifying the solution by counting agents just once, being aware of only tasks within a certain distance (inherently reduced communication and memory resources), and bounding the number of iterations in a linear manner and therefore much like Enfish, shows an improvement to technology and is eligible under 101.  Examiner respectfully disagrees.  The features the claims indicate as being improved ("performing a distributed solving of Fisher market clearing process without testing all possible combinations of tasks assignments") is math, and the limitations that are claimed as resulting in the improvement are math. The problem the invention is improving upon is abstract math and the manner the claims are improving it is abstract math, and thus, neither the problem nor the solution is a technology. Accordingly, the alleged improvement is not directed to an improvement in technology, but instead, the alleged improvement is directed to math which is an abstract idea. Like in Electric Power Group, the claims are not focused on a specific improvement in computers or another technology, but on certain independently abstract ideas that simply use computers as tools. Electric Power Group, LLC v. Alstom, et al., No. 2015-1778, slip op. at 8 (Fed. Cir. Aug. 1, 2016). As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas,” “[a]n advance of that nature is ineligible for patenting.” SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 3 (Fed Cir. May 15, 2018). The claim is not eligible and therefore is insufficient to overcome the rejection under 35 U.S.C. §101. 
 Applicant asserts that the invention provides a solution that did not exist in the prior art, indicating that the claims are eligible under 101. Examiner respectfully disagrees.  Even if the claimed techniques are “[groundbreaking, innovative, or even brilliant,” that is not enough for patent eligibility. Ass ’n for Molecular Pathology, 569 U.S. at 591. “The ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188— 89 (1981). Moreover, “[n]o matter how much of an advance in the . . . Field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.” SAP Am., Inc., 898 F.3d at 1163; see also id. at 1168.  Further,  the examiner must consider whether the combination of steps are performed “in an unconventional way and therefore include an ‘inventive step’, rendering the claim eligible at Step 2B ”.  In this part of the analysis, the examiner considers “the elements of each claim both individually and ‘as an ordered combination’” to determine “whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2354.  There is no evidence on the record that the steps assigning multiple tasks to the group of agents by calculating a value of resource-skill agent bidding message and calculating a relative contribution of each resource-skilled agent decrease usage or memory and computational resources or any other limitation contained in the claim is accomplished in a non-conventional way. The Examiner therefore concludes that the claim uses generic, conventional, technology to implement the abstract idea and that there is no improvement to an “existing technology.” A proper Alice rejection has been made in accordance to the October PEG 2019 and shown below, and thus the claims are ineligible.
Therefore, the Declaration under 37 CFR 1.132 filed 10/03/2022 is insufficient to overcome the rejection of claims based upon under 35 U.S.C. §101 as set forth in the last Office action because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. Further, Declaration argued by the applicant on pages 3-4 that the invention dramatically saves computational and memory resources, as well as the affirmation this is eligible in light of its higher accuracy in comparison to prior art of record.” When taken alone or as an ordered combination, these additional elements do not amount to a claim as a whole that is significantly more than the exception. The claim is not eligible. Therefore, the unexpected results declarations is insufficient to overcome the rejection under 35 U.S.C. §101. 
Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973).

35 USC § 101--Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 30 recites “receiving an agent list that comprises a group of agents, wherein each agent of the group is associated with an agent geographical location and an agent skill set; receiving an unordered task list that comprises multiple tasks, wherein each task is associated with one or more task skills, a task geographical location and one or more parameters of a task utility function; wherein at least one of the multiple tasks is an ad hoc task that is reported or initiated on an ad hoc basis; assigning, in real time, the multiple tasks to the group of agents; wherein the assigning comprises performing, without testing all possible combinations of tasks assignments, a distributed solving of a Fisher market clearing process; wherein the performing of the distributed solving comprises: defining a task-agent (j) for each task of the multiple tasks; 
associating resource-skill agents (i,s) to each task skill of each task agent; performing multiple bidding iterations until reaching a stop condition; wherein a bidding iterations comprises 
(a) calculating, by each resource-skill agent (i,s), a value of resource-skill agent bidding message bijs; (b) sending, by each resource-skill agent (i,s), the resource-skill agent bidding message bijs to each associated task agent; (c) calculating, by each task-agent (j) a relative contribution value xijs of each associated resource-skill agent (i,s); (d)	sending, by each task-agent (j) and to each associated resource-skill agent a task agent bidding message having a value of the relative contribution value xijs; wherein during one or more of the multiple bidding iterations a value of a bidding message is based on rijs, wherein rijs equals (a delayed start penalty of the resource agent for skill s)*(a utility contribution of the resource-skill agent using skill s for task j) – (an interruption penalty for the resource-skill agent i using skill s to work on task j); and wherein the method further comprises generating a schedule of the multiple tasks based on values of xijs”.  Claim 18 discloses similar limitations as Claim 30 as disclosed, and therefore recites an abstract idea.
More specifically, claims 18 and 30 are directed to “Mathematical Concepts”, specifically “mathematical formulas or equations”, “Mental Process”, specifically “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”, and “Certain Methods Of Organizing Human Activity”, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions” as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 
Dependent claims 19-29 and 31-49 contain the same abstract idea with respect to claims 18 and 30 and they further limit the abstract idea.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 18 and 30 recite additional elements (preamble) yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
In particular, the independent claims 18 and 30 recite additional elements “a non-transitory storage” that stores computer readable instructions that once executed by “a processor”. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application in view of MPEP 2106.05(g).  Further, the remaining additional elements directed to receiving/sending/transmitting/gathering data reflect insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
With respect to step 2B, claims 18 and 30 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite additional elements “at least one processor”, and “at least one memory storage”. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶99 “Devices performing processing tasks of system 10 and of process 100 and of other derived embodiments of the present invention can be implemented by a processor, meaning any one or more microprocessors, central processing units (CPUs), computing devices, microcontrollers, digital signal processors, FPGA or like devices. Data storage media, or computer-readable media, may refer to any non-transitory medium that participates in providing data (e.g., instructions) that may be read by a processor”.  Further, additional elements for receiving/sending/transmitting/gathering data do not amount to significantly more than the abstract idea because the elements reflect insignificant extra solution activities to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05(d)(II).
As a result, claims 18 and 30 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claims 19-29 and 31-41 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        11/3/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623